Citation Nr: 0504123	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  96-47 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1967, including combat service during the Vietnam 
era.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefit sought on 
appeal.  The issue on appeal was later recharacterized as 
whether new and material evidence had been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a low back disability.  

The Board first considered this appeal in November 1999.  At 
that time, it was determined that new and material evidence 
had been submitted, but the underlying claim was remanded to 
the RO for additional development.  The Board then denied the 
benefits sought on appeal in a September 2000 decision.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court) and in June 2001 the 
Court granted a motion for remand, vacating the Board's 
September 2000 decision and remanding the issue here before 
the Board for compliance with the Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 
(West 2002)).  As such, the Board undertook development of 
the claim and then remanded it to the RO in July 2003 for 
further compliance with the VCAA.  The claim was again 
remanded to the RO in June 2004 for additional development of 
the medical record.  

Unfortunately, the Board finds that this matter must again be 
remanded to ensure that VA has met its duties to notify and 
assist this combat veteran as discussed below.  Therefore, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

First, the Board points out that this matter has been 
remanded for compliance with the VCAA, but there is no 
evidence of the veteran having been specifically advised of 
his rights and responsibilities under the VCAA with respect 
to this particular claim.  Although the cover letter of a 
Supplemental Statement of the Case issued in March 2004 
references the VCAA, the content of the letter is 
insufficient to meet the standard for VCAA notices as set 
forth by the Court in Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  A remand by the Court or the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  As such, this matter must again be remanded so that 
the RO may supply the veteran with proper VCAA notice.

Additionally, the record reflects that the veteran served 
honorably in the United States Navy during the Vietnam era.  
Records from the Department of the Army show that the ship 
upon which the veteran was stationed in 1966 participated in 
Operation Jackstay from March 27, 1966 to April 5, 1966.  The 
veteran has reported that he injured his back during 
Operation Jackstay (although he erroneously recalled the date 
of injury as occurring in 1965, not 1966).  As such, even 
though there is no record of injury during that time period, 
it is conceivable that the back injury described by the 
veteran could have occurred during combat and he should be 
afforded the benefit of every reasonable doubt in developing 
his claim.  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996) and Caluza v. Brown, 7 Vet. App. 498 (1995)(application 
38 U.S.C.A. § 1154(b)).

The record also reflects that in August 1973 the veteran 
submitted an application for VA compensation benefits for a 
back injury during service.  X-ray evidence dated that same 
month, from a preemployment examination, shows bilateral 
spondylolysis of laminae of L5 with associated 
spondylolisthesis of L5 on S1.  Since that time, the medical 
evidence has focused on work injuries to the low back and 
underlying spondylolisthesis that could be congenital in 
nature.  The medical record lacks, however, a medical opinion 
addressing the presence of the spondylolisthesis subsequent 
to service and prior to the back injuries that appear to be 
the cause of the veteran's most severe back disability.  
Absent such an opinion, VA has not met its duty to assist the 
veteran in substantiating his claim of a back disability 
caused by an injury sustained during combat.

Although the Board is requesting a medical opinion, the 
specialist has the option of requesting a physical 
examination of the veteran, if necessary.  The appellant is 
hereby notified that it is the appellant's responsibility to 
report for the examination, if scheduled, and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Therefore, this matter is REMANDED for the following:

1.  The RO must send the veteran notice 
of his rights and responsibilities 
pursuant to 38 U.S.C.A. § 5103(a) with 
respect to the claim of entitlement to 
service connection for a back disability 
and perform any and all development 
deemed appropriate as a result of 
response to that notice.

2.  The RO should provide the veteran's 
claims folder to an orthopedic specialist 
to determine the nature and etiology of 
all current back disabilities.  The 
examiner should review the claims folder, 
including the August 1973 x-ray report of 
spondylolisthesis of L5 on S1.  For each 
diagnosed back condition, the examiner 
should render the following opinions:  

(a) Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the diagnosis was a result of 
disease or injury during the veteran's 
active military service from January 1965 
to January 1967? In particular, the 
examiner should address whether it is a 
result of an in-service back injury that 
did not require hospital treatment, as 
described by the veteran. 

(b) Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the diagnosis existed prior to 
active service and, if so, did it 
increase in disability during the 
veteran's active military service from 
January 1965 to January 1967?  If there 
was an increase in disability during the 
veteran's active military service, was 
the increase beyond the natural progress 
of the disease?  In particular, the 
examiner should address whether any 
increase in disability was due to injury 
that occurred during March/April 1966, as 
described by the veteran. 

All opinions expressed must be supported 
by complete rationale and the examiner is 
specifically requested to address reports 
from individuals that the veteran had 
complaints of back pain upon returning 
from service, the veteran's ability to 
perform heavy manual labor until the 
1990's, and the nature of the veteran's 
spondylolisthesis in the context of 
whether it is or is not a congenital 
defect.  If the specialist determines 
that a physical examination of the 
veteran is required in order to render 
the requested opinions, the RO should 
schedule such an examination.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




